UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 03-2027



VICTOR DE JESUS TINEO-JAMES,

                                                     Petitioner,

           versus


JOHN D.    ASHCROFT,   United    States   Attorney
General,

                                                     Respondent.




                                No. 04-1185



VICTOR DE JESUS TINEO-JAMES,

                                                     Petitioner,

           versus


JOHN D.    ASHCROFT,   United    States   Attorney
General,

                                                     Respondent.
On Petitions for Review of Orders of the Board of Immigration
Appeals. (A30-143-433)


Submitted:   August 30, 2004           Decided:   September 30, 2004


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, David V. Bernal, Assistant Director, Ernesto H. Molina,
Jr., Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
 PER CURIAM:

             In these consolidated petitions for review, Victor De

Jesus Tineo-James, a native and citizen of the Dominican Republic,

seeks review of two orders from the Board of Immigration Appeals

(“Board”).     Tineo-James was convicted in a Maryland state court of

child abuse in violation of Md. Code Ann., Art. 27, § 35(C) (Michie

1999)   (repealed   2002).         The    Board   found   Tineo-James   was    not

entitled to relief from removability because he was convicted of an

aggravated felony.     Tineo-James filed with the Board a motion to

reconsider, which was denied. Tineo-James filed with this Court

petitions for review from both decisions.

             Under 8 U.S.C. § 1252(a)(2)(C) (2000), appellate courts

do not have jurisdiction to review the final order of removal of an

alien who is removable for having committed certain criminal

offenses, including an aggravated felony.                 Because the Board did

not   find    Tineo-James    was    removable      for    having   committed   an

aggravated felony, we have jurisdiction over the petitions for

review.      See Yousefi v. INS, 260 F.3d 318, 325 (2001); see also

Hernandez-Barrera v. Ashcroft, 373 F.3d 9, 17-20 (1st Cir. 2004).

             With respect to relief under 8 U.S.C. § 1229b(a) (2000)

and 8 U.S.C. § 1182(h) (2000), we find the Board’s conclusion that

Tineo-James was convicted of an aggravated felony was supported by

reasonable, substantial, probative evidence on the record and does




                                         - 3 -
not compel a different result. See Garcia-Melendez v. Ashcroft, 351

F.3d 657, 661 (5th Cir. 2003).

          We further find the Board did not abuse its discretion

denying the motion for reconsideration.       8 C.F.R. § 1003.2(a)

(2004); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Yanez-Popp v.

INS, 998 F.2d 231, 234 (4th Cir. 1993).

          We deny the petitions for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                  PETITIONS DENIED




                                 - 4 -